Citation Nr: 1703932	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-18 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service-connection for a recurrent lumbar strain. 


REPRESENTATION

Veteran represented by: James G. Fausone, Esq.  


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1978 to November 1986.  The Veteran served in the Pennsylvania National Guard from November 1993 to November 2002.   The Veteran also served in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran's claim of entitlement to service connection for a back injury was first denied in a December 1998 rating decision.  However, applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Thus, new and material evidence is not needed to reopen a previously denied claim when relevant personnel records and/or any other relevant service department records are received after a prior final denial.  The claim is instead reviewed on a de novo basis.  In light of the relevant official service department records received after the December 1998 rating decision, the Veteran's service connection claim for recurrent lumbar strain will be reviewed on a de novo basis.  

The Board notes that despite numerous attempts by the Veteran and VA to obtain the Veteran's records from his National Guard service, the Pennsylvania National Guard wrote in an April 2014 letter that they were unable to locate any of the Veteran's records.  Additionally, in March 2016, VA determined that it too could not locate some of the Veteran's service treatment records and indicated that any further attempt would be unsuccessful.   The Veteran was notified of this fact in a March 2016 letter and he was afforded the opportunity to submit any relevant documents in his possession.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)(holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim . . . he must provide an adequate one").  Here, the Veteran underwent an August 2008 VA examination.  The examiner opined that it is more likely than not that the identified episodes of low back discomfort in November 1979 and April 1985 are not related to the Veteran's current lumbar strain.  In so finding, the examiner stated that the Veteran informed him that his current back disability was not the result of either the Veteran's November 1979 or April 1985 back injuries.  Further, the examiner noted that the Veteran indicated no recurring back pain upon his separation examination in September 1986.   

Additionally, regarding the Veteran's assertion that he injured his back in the summer of 2001 during National Guard drill, the examiner noted that the Veteran's complaint of low back pain from 2000-2001 was undocumented.  Further, the examiner noted that it was essential for the Veteran to produce the service medical records to corroborate his statement about his back injury while he was on active duty for training (ACDUTRA) with the National Guard.  Thus, the examiner stated that, without records of the incident, he would be unable to make a statement regarding the claim of injury.  

The Board finds that this opinion is inadequate to decide the claim.  Therefore, a remand is necessary to obtain a VA examination and medical opinion regarding the nature and etiology of the Veteran's recurrent lumbar strain.  

In that regard, the Board notes that while the examiner reviewed the Veteran's November 1979 and April 1985 service treatment records, there is no indication that the examiner reviewed the Veteran's service treatment records from April 1980, July 1981 and May 1982, which also document instances of back pain.  Additionally, the examiner did not consider the Veteran's lay statements that he hurt his back during an in-service incident while on National Guard drill.  As stated above, the examiner simply found that without medical records, he was unable to make any statement regarding his claim of injury.  However, the Board has no reason to doubt the credibility and competence of the Veteran's assertions, particularly in light of the fact that the Veteran's National Guard records cannot be located.  See Kahana v. Shinseki, 24 Vet.App. 428, 440 (Lance, J. concurring) (noting that "if the SMRs are not complete in relevant part, then silence in the SMRs is merely the absence of evidence and not substantive negative evidence"); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board cannot determine that a Veteran's lay evidence lacks credibility solely because it is not corroborated by contemporaneous medical records).  

Finally, while the examiner noted that he reviewed the Veteran's September 25, 1986 separation examination, which reflected no recurrent back pain, he did not note a review of the Veteran's periodic physical examination that occurred only a few weeks prior to the Veteran's separation examination that appears to have occurred on September 10, 1986, in which the Veteran did indicate recurrent back pain.  

For these reasons, the current medical opinion is inadequate to decide the case and the Veteran must be afforded a new medical examination.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

2. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current lower back disability.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, and lay assertions.  Specifically, the examiner should address the Veteran's assertions that he injured his lower back during a period of ACDUTRA with the National Guard in 2001, which the Board finds competent and credible.  Further, the examiner should address the Veteran's service treatment records that show reports of back pain in November 1979, April 1980, July 1981, May 1982 and April 1985.  

The examiner should opine as to whether it is at least as likely as not that the Veteran currently has a lower back disability that manifested in service or is otherwise causally or etiologically related to his military service.  

The examiner should also address whether the disability preexisted the Veteran's period of ACTUDTRA during the summer of 2001.  

If so, the examiner should state whether there was an increase in the severity of the preexisting lower back disability during this period of service, and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.  

4. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5. When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)


